 



Exhibit 10.2
RESTRICTED STOCK UNIT AWARD AGREEMENT
Full Name of Employee: Alec C. Covington
No. of Performance Units (Restricted Stock Units) Granted:                    
Date of Grant:
152,500
  February 27, 2007                 

Vesting Schedule:

          No. of Restricted Stock Units Which Vesting Date*   Become Vested
May 1, 2008
  61,000
May 1, 2009
  30,500
May 1, 2010
  30,500
May 1, 2011
  30,500

 

*   All Restricted Stock Units subject to this Agreement are subject to
accelerated vesting as described in Section 3 below.

     THIS AGREEMENT is entered into and effective as of February 27, 2007 (the
“Date of Grant”), by and between Nash-Finch Company (the “Company”) and you,
Alec C. Covington.
     In accordance with a Letter Agreement between you and the Company dated
March 16, 2006, as amended by letter dated February 27, 2007, you are to receive
an award of Performance Units (referred to in this Agreement as “Restricted
Stock Units”) on the terms and conditions contained in this Agreement and the
Nash Finch Company 2000 Stock Incentive Plan, as amended (the “Plan”). Each
capitalized term used but not defined in this Agreement shall have the meaning
assigned to that term in the Plan.
     The parties hereto agree as follows:
1. Grant of Restricted Stock Units. Subject to the terms and conditions of this
Agreement and the Plan, the Company hereby grants to you the number of
Restricted Stock Units specified at the beginning of this Agreement (the
“Award”). The Restricted Stock Units subject to this Award will be reflected in
a book account (the “Account”) maintained by the Company, and will be settled in
shares of Common Stock.
2. Normal Vesting. Subject to Section 3, if you remain continuously employed by
the Company, then the Restricted Stock Units will vest in the numbers and on the
dates specified in the Vesting Schedule at the beginning of this Agreement. Upon
the vesting of any Restricted Stock Units, such Units will no longer be subject
to forfeiture as provided in Section 5 and will be settled as provided in
Section 4.
3. Accelerated Vesting. Restricted Stock Units then outstanding will vest
immediately and in full upon (i) a Change in Control if you have been
continuously employed by the Company through the date immediately prior to the
occurrence of the Change in Control, (ii) the





--------------------------------------------------------------------------------



 



termination of your employment with the Company due to death or Disability,
(iii) the termination of your employment by the Company without Cause, or
(iv) your termination of your employment with the Company for Good Reason.
     4. Settlement of Vested Restricted Stock Units. On the date that is six
months and one day following your termination of employment with the Company for
any reason (the “Settlement Date”), each vested Restricted Stock Unit in your
Account shall convert to one share of Common Stock which shall be paid and
delivered to you as soon as administratively practicable following the
Settlement Date, in full settlement of your Award of Restricted Stock Units. For
purposes of such conversion, the number of shares of Common Stock will be
rounded to the nearest whole number, with any fractional share of Common Stock
less than 0.5 disregarded.
5. Forfeiture. If your employment with the Company ends for any reason other
than those specified in Section 3, all Restricted Stock Units then credited to
your Account that have not vested will be terminated and forfeited.
6. Dividends and Other Distributions.
     6.1 Dividends Payable Other than in Common Stock. If the payment date for a
dividend declared by the Board and payable in cash or in property other than
cash or Common Stock occurs prior to the Settlement Date, you will be granted
additional Restricted Stock Units pursuant to this Section 6.1. As of such
dividend payment date, you will have credited to your Account that number of
additional Restricted Stock Units determined according to the following formula:
     Dividend value per share x Number of Restricted Stock Units
                    Fair Market Value
For purposes of this formula:

  o   “Dividend value per share” means the amount of the cash dividend (or the
per share value of any dividend payable in property other than cash) declared
per share of Common Stock for the applicable payment date;     o   “Number of
Restricted Stock Units” means the aggregate number of Restricted Stock Units
credited to your Account as of the applicable dividend record date; and     o  
“Fair Market Value” means the Fair Market Value of a share of Common Stock on
the applicable dividend payment date.

     6.2 Dividends in Common Stock. If the payment date for a dividend declared
by the Company’s Board and payable in Common Stock occurs prior to the
Settlement Date, you will be granted additional Restricted Stock Units pursuant
to this Section 6.2. As of such dividend payment date, you will have credited to
your Account that number of additional Restricted Stock Units determined by
multiplying the aggregate number of Restricted Stock Units credited to your
Account as of the applicable dividend record date by the number of shares of
Common Stock payable as a dividend on each outstanding share of Common Stock in
connection with such dividend declaration.
     6.3 Treatment of Additional Restricted Stock Units. Any additional
Restricted Stock Units granted under Sections 6.1 or 6.2 are subject to the
terms and conditions of this Agreement and the Plan, and specifically will vest
and be settled, or forfeited, to the extent and at the time that the underlying
Restricted Stock Units to which such additional Restricted Stock Units relate
are subject to vesting, settlement or forfeiture hereunder.





--------------------------------------------------------------------------------



 



     6.4 Adjustments to Awards. If any reorganization, merger, consolidation,
recapitalization, liquidation, reclassification, stock split, combination of
shares, rights offering or divestiture (including a spin-off) or any other
similar change in the corporate structure or shares of the Company occurs, the
Board, in order to prevent dilution or enlargement of your rights, will make
appropriate adjustment (which determination will be conclusive) in the number of
Restricted Stock Units credited to your Account and/or as to the number and kind
of securities or other property (including cash) subject to the Restricted Stock
Units; provided, however, that any such securities or other property
distributable with respect to the Restricted Stock Units shall be, unless
otherwise determined by the Board, distributed to you in the manner described in
Section 4 and shall, together with the Restricted Stock Units, otherwise be
subject to the provisions of Sections 3 and 5 and the other terms and conditions
of this Agreement.
7. Beneficiary Designation.
     You shall have the right, at any time, to designate any Person or Persons
as beneficiary or beneficiaries to receive your Restricted Stock Units upon your
death. In the event of your death, settlement of such Restricted Stock Units
will be made to such beneficiary or beneficiaries. You shall have the right to
change your beneficiary designation at any time. Each beneficiary designation
shall become effective only when filed in writing with the Company during your
life on a form prescribed by or approved by the Company. If you fail to
designate a beneficiary as provided above, or if all designated beneficiaries
die before you, then the beneficiary shall be your estate.
8. Definitions. For purposes of this Agreement, the following terms shall have
the meanings indicated:
     8.1 “Board” means the board of directors of the Parent Corporation duly
qualified and acting at the time in question.
     8.2 “Cause” shall mean (i) your indictment for or conviction of (or a plea
of guilty or nolo contendere to) a felony or any crime involving moral
turpitude, dishonesty, fraud, theft or financial impropriety; or (ii) a
determination by the Board that you have (A) willfully and continuously failed
to perform substantially your duties (other than any such failure resulting from
the your Disability or incapacity due to bodily injury or physical or mental
illness), after a written demand for substantial performance is delivered to you
by the Board which specifically identifies the manner in which the Board
believes that you have not substantially performed your duties, (B) engaged in
illegal conduct, an act of dishonesty or gross misconduct in the cause of your
employment injurious to the Company, or (C) willfully violated a material
requirement of the Company’s code of conduct or your fiduciary duty to the
Company. No act or failure to act on your part shall be considered “willful”
unless it is done, or omitted to be done, by your in bad faith and without
reasonable belief that your action or omission was in, or not opposed to, the
best interests of the Company. Notwithstanding the foregoing, the Company may
not terminate your employment for Cause unless and until (A) a determination
that Cause exists is made and approved by a majority of the Company’s Board,
(B) you are given written notice of the Board meeting called to make such
determination, and (C) you and your legal counsel are given the opportunity to
address such meeting.
     8.3 “Change in Control” means: (i) the sale, lease, exchange, or other
transfer of all or substantially all of the assets of the Parent Corporation (in
one transaction or in a series of related transactions) to a corporation that is
not controlled by the Parent Corporation; (ii) the approval by the stockholders
of the Parent Corporation of any plan or proposal for the liquidation or
dissolution of the Parent Corporation; or





--------------------------------------------------------------------------------



 



(iii) a change in control of a nature that would be required to be reported
(assuming such event has not been “previously reported”) in response to
Item 5.01 of the Current Report on Form 8-K, as in effect on the date hereof,
pursuant to section 13 or 15(d) of the Exchange Act, whether or not the Parent
Corporation is then subject to such reporting requirement; provided that,
without limitation, such a Change in Control will be deemed to have occurred at
such time as: (A) any Person is or becomes the “beneficial owner” (as defined in
Rule 13d-3 under the Exchange Act), directly or indirectly, of thirty percent
(30%) or more of the combined voting power of the Parent Corporation’s
outstanding securities ordinarily having the right to vote at elections of
directors, or (B) individuals who constitute the Board on the date of this
Agreement (the “Incumbent Board”) cease for any reason to constitute at least a
majority thereof, provided that any person becoming a director subsequent to the
date of this Agreement whose election, or nomination for election, by the Parent
Corporation’s stockholders, was approved by a vote of at least a majority of the
directors comprising the Incumbent Board (either by a specific vote or by
approval of the proxy statement of the Parent Corporation in which such person
is named as a nominee for director, without objection to such nomination) will,
for purposes of this clause (B), be deemed to be a member of the Incumbent
Board.
     8.4 “Disability” shall (i) have the meaning defined under the Company’s
then-current long-term disability insurance plan, policy, program or contract as
entitles you to payment of disability benefits thereunder, or (ii) if there
shall be no such plan, policy, program or contract, mean permanent and total
disability as defined in Section 22(e)(3) of the Internal Revenue Code of 1986,
as amended (the “Code”).
     8.5 “Good Reason” shall mean, without your express written consent, the
occurrence of any of the following events:
     (i) an adverse change in your status or positions as President and Chief
Executive Officer of the Company (including as a result of a material diminution
in your duties or responsibilities) other than, if applicable, any such change
directly attributable to the fact that the Company is no longer publicly owned
or the assignment to you of any duties or responsibilities which, in your
reasonable judgment, are inconsistent in any material respect with your
positions (including titles and reporting relationships), authority, duties or
responsibilities as contemplated by this Agreement, or any removal of you from
or any failure to reappoint or reelect you to such positions (except in
connection with the termination of your employment for Cause or Disability, as a
result of your death or by you other than for Good Reason);
     (ii) any failure by the Company to comply with any of the material
provisions regarding your Base Salary, bonus, annual long-term incentive
compensation, benefits and perquisites, relocation, and other benefits and
amounts payable to you under this Agreement;
     (iii) your being required to relocate to a principal place of employment
more than sixty (60) miles from your principal place of employment with the
Company as of the Commencement Date;
     (iv) the failure by the Company to elect or to reelect you as a director or
the removal of you from such position; or
     (v) the failure of the Company to obtain an agreement from any successor to
all or substantially all of the assets or business of the Company to assume and
agree to perform this Agreement within fifteen (15) days after a merger,
consolidation, sale or similar transaction.





--------------------------------------------------------------------------------



 



     8.6 “Parent Corporation” means Nash-Finch Company and any Successor.
     8.7 “Person” means and includes any individual, corporation, partnership,
trust, group, association or other “person,” as such term is used in section
14(d) of the Exchange Act, other than the Parent Corporation, a wholly-owned
subsidiary of the Parent Corporation or any employee benefit plan(s) sponsored
by the Parent Corporation or a wholly-owned subsidiary of the Parent
Corporation.
     8.8 “Successor” means any Person that succeeds to, or has the practical
ability to control (either immediately or with the passage of time), the Parent
Corporation’s business directly, by merger, consolidation or other form of
business combination, or indirectly, by purchase of the Parent Corporation’s
voting securities, all or substantially all of its assets or otherwise.
9. Miscellaneous.
     9.1 Employment with the Company. Any references in this Agreement to
employment with or by the Company shall be deemed to include employment with the
Company or any parent or subsidiary corporation thereof.
     9.2 Compliance with Code Section 409A. The parties agree that the
provisions of this Agreement shall be interpreted in accordance with the
provisions of Code Section 409A and the regulations and other Department of
Treasury or Internal Revenue Service interpretative guidance issued thereunder
(including such regulations and guidance issued after the date of this
Agreement). To the extent that any provision of this Agreement fails to satisfy
the requirements of Code Sections 409A(2), (3) and (4), the provision shall be
applied in operation in a manner that, in the good-faith opinion of the Company,
brings the provision into compliance with those requirements while preserving as
closely as possible the original intent of the provision and the value of the
Agreement to you.
     9.3 Relationship to Plan and Other Agreements. The Restricted Stock Units
subject to this Agreement have been granted under, and are subject to the terms
of, the Plan. The provisions of this Agreement will be interpreted so as to be
consistent with the terms of the Plan, and any ambiguities in this Agreement
will be interpreted by reference to the Plan. If any provision of this Agreement
is in conflict with the terms of the Plan, the terms of the Plan will prevail.
To the extent any provision of any other agreement between the Company and you
limits, qualifies or is inconsistent with any provision of this Agreement, then
for purposes of this Agreement, the provision of this Agreement will control and
such provision of such other agreement will be deemed to have been superseded,
as if such other agreement had been amended to the extent necessary to
accomplish such purpose.
     9.4 Binding Effect. This Agreement will be binding upon the heirs,
executors, administrators and successors of the parties hereto.





--------------------------------------------------------------------------------



 



     9.5 Governing Law. This Agreement and all rights and obligations hereunder
shall be construed in accordance with the Plan and governed by the laws of the
State of Minnesota, without regard to conflicts of laws provisions. Any legal
proceeding related to this Award or Agreement will be brought in an appropriate
Minnesota court, and the parties hereto consent to the exclusive jurisdiction of
the court for this purpose.
     9.6 Amendment and Waiver. Other than as provided in the Plan, this
Agreement may be amended, waived, modified or canceled only by a written
instrument executed by the parties hereto or, in the case of a waiver, by the
party waiving compliance.
     The parties hereto have executed this Agreement effective the day and year
first written above.

                  NASH FINCH COMPANY                 EXECUTIVE:    
 
               
By:
  /s/ Robert B. Dimond       /s/ Alec C. Covington    
 
 
 
Robert B. Dimond      
 
          Alec C. Covington     
 
  Executive Vice President,            
 
  Chief Financial Officer & Treasurer            

